
	
		I
		111th CONGRESS
		1st Session
		H. R. 826
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2009
			Mr. McHugh introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a grant program to support cluster-based
		  economic development efforts.
	
	
		1.Short titleThis Act may be cited as the
			 Cluster-Based Economy Enhancement Act
			 of 2009.
		2.Grants for
			 cluster-based economic development
			(a)In
			 generalTitle II of the Public Works and Economic Development Act
			 of 1965 (42 U.S.C. 3141 et seq.) is amended by adding at the end the following:
				
					219.Grants for
				cluster-based economic development
						(a)DefinitionsIn
				this section, the following definitions apply:
							(1)ClusterThe
				term cluster means a geographic concentration of business entities
				that—
								(A)are in competing,
				complementary, or interdependent firms and industries;
								(B)do business with
				one another; and
								(C)have common needs
				for talent, technology, and infrastructure.
								(2)Eligible
				applicantThe term eligible applicant means—
								(A)a State or local
				government;
								(B)an institution of
				higher education; or
								(C)a nonprofit
				economic development organization.
								(3)RegionThe term region means an area
				that on the date of submission of an application for a grant under this
				section, meets 1 or more of the criteria described in section 301(a),
				and—
								(A)is determined by
				the Secretary to qualify for a grant under this section; or
								(B)has been designated by the Consolidated
				Farm and Rural Development Act and the Food, Conservation, and Energy Act of
				2008, as an area in which a regional development commission has been
				established, including:
									(i)The Delta
				RegionThe term Delta
				Region means the region defined in section 382A(2) of the Consolidated
				Farm and Rural Development Act (7 U.S.C. 2009aa(2)).
									(ii)The Northern
				Great Plains RegionThe term
				Northern Great Plains Region means the region defined in section
				383A(4) of the Consolidated Farm and Rural Development Act (7 U.S.C.
				2009bb(4)).
									(iii)The Southeast
				Crescent RegionThe term
				Southeast Crescent Region means the region defined in section
				15731 of title 40, United States Code (as amended by the Food, Conservation,
				and Energy Act of 2008 (Public Law 110–234)).
									(iv)The Southwest
				Border RegionThe term
				Southwest Border Region means the region defined in section
				15732 of title 40, United States Code (as amended by the Food, Conservation,
				and Energy Act of 2008 (Public Law 110–234)).
									(v)The Northern
				Border RegionThe term
				Northern Border Region means the region defined in section 15733
				of title 40, United States Code (as amended by the Food, Conservation, and
				Energy Act of 2008 (Public Law 110–234)).
									(b)GrantsOn
				the application of an eligible applicant, the Secretary may make a
				grant—
							(1)to assess the potential for the development
				of clusters and the enhancement of existing clusters;
							(2)to establish cluster development programs
				in a region; and
							(3)to promote cluster
				development programs in a region and support the staff who operate such
				programs.
							(c)Cost
				sharing
							(1)In
				generalThe Federal share of the cost of a project carried out
				using funds made available under this section shall be 50 percent.
							(2)In-kind
				contributionsNot more than 50 percent of the non-Federal share
				of the cost of a project carried out using funds made available under this
				section may be provided through in-kind contributions.
							(3)Inapplicability
				of certain sectionSection 204 shall not apply to this section.
							(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $50,000,000, to remain available until
				expended.
						.
			(b)Conforming
			 amendmentThe table of contents contained in section 1(b) of the
			 Public Works and Economic Development Act of 1965 (42 U.S.C. 3121 note) is
			 amended by inserting after the item relating to section 218 the
			 following:
				
					
						Sec. 219. Grants for
				cluster-based economic
				development.
					
					.
			
